DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 09/23/2020. As directed by the amendment: Claims 1, 14, and 19 have been amended, claim 2 has been cancelled, and claim 21 has been added. Thus, claims 1 and 3-21 are presently pending in the application.

Response to Arguments
Applicant’s amendments with respect to claims 1, 14, and 19 have been fully considered and overcome the previous 35 USC 103 rejection.
Election/Restrictions
Claims 1 and 3-21 are allowable (see reasons below). The restriction requirement between species A-B, as set forth in the Office action mailed on 10/29/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B, claim 18 withdrawn and claim 18 is withdrawn due to the restriction requirement of groups. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter device and a side port attached to a control ring that slides in unison with the control ring.
The closest prior arts of record are Iancea (US 6190360).
a concentric two-tube catheter device (Fig.5), said device comprising: an inner tubular member (catheter/rail (194); Fig.5)) having a proximal end attached to a handle body (the distal end of the catheter (194) is inserted into the handle (112) until the proximal end of the catheter (194) is at the valve (138) of the handle (112); Fig.5; The hemostatic valve 138 may then be closed, substantially sealing the lumen 122, and substantially securing the catheter 194 to the handle member 112; column 8, lines 43-46) and a distal end  with a tip shape configured for a particular medical procedure (A catheter or other rail 194 may be provided having a distal end with a treatment element 196 thereon, such as an angioplasty balloon, a stent or other prosthesis, and/or an array of electrodes; column 8, lines 31-34; Fig.5); an outer tubular member (sheath (192); Fig.5) concentric with and slidably disposed upon the inner tubular member (the sheath (192) slides over/retracts over the catheter/rail (194); the control member (114) may be used to retract the sheath and expose the treatment element; column 8, lines 59-60), said outer tubular member (192) having a proximal end attached to a control ring (the proximal end  of the sheath (192) is attached to the nipple end (151) of the tubular portion (150) of the control member (114) which will be also connected to the control portion (140) using hubs (188); Fig.5), and a tip shape configured for placement of the catheter device in a patient (the tip at the distal end of the sheath (192) is placed in the patient’s body first, since it fully covers the catheter (194); Fig.5; the catheter- sheath assembly may be introduced into a patient, for example, percutaneously into a peripheral artery or blood vessel; column 8, lines 50-52); a handle assembly (handle device (110); Fig.3A) comprising the handle body (handle member (112); Fig.3A) and the control ring (control portion (140); Fig.3A; the control portion 140 of the control member 114 generally has an annular shape; column 7, lines 13-14), where the control ring (140) is slidably disposed upon the handle body (the control portion (140) slidably moves proximally (Fig.3B) and distally (Fig.3A) to expose or cover the catheter/rail (194) along the slot (190) in the handle member (112); The hubs 188 preferably extend through elongate axial slots 190 in the distal portion 126 of the handle member, thereby limiting the relative axial movement of the control member 114 with respect to the handle member 112; column 7, lines 58-61), and where positioning the control ring at a distal end of the handle body causes the outer tubular member to be fully extended and fully cover the inner tubular member (when the control portion (140) is moved toward the distal portion (126) of the handle member (112),  the sheath (192) fully covers the catheter/rail (194); Fig.5), and positioning the control ring at a proximal end of the handle body causes the outer tubular member to be retracted and expose the distal end of the inner tubular member (the control portion 140 may be directed proximally by engaging the upper circumference of the thumb wheel 184 with the user’s thumb, and directing their thumb proximally. This action directs the tubular portion 150 proximally, thereby retracting the sheath proximally a corresponding distance, and exposing the distal end of the catheter and/ the treatment element; column 8, lines 61-67); and a side port (flush port (180); Fig.3A) in fluid communication with an annular space between the outer tubular member and the inner tubular member (the flush port 180 may communicate through a flush lumen 182 with the lumen 122, thereby facilitating the introduction of fluid to flush the lumen 122; parag. (15), lines 4-5; the lumen (122) is a lumen between the sheath (192) and the catheter (194); Fig.5). The entirety of the inner tubular member is coupled to the outer tubular member via the valve (138), causing the tip shape of the inner tubular member to conform to the tip shape of the outer tubular member when the inner tubular member is fully covered by the outer tubular member (as seen in Fig. 5, the distal tip of both the sheath and the catheter/rail have a matching shape when the sheath fully covers the catheter/rail).
 Iancea does not appear to disclose a side port directly attached to the control ring and configured to slide in unison with the control ring relative to the handle body.
Regarding Claim 14, Iancea discloses a concentric two-tube catheter device (Fig.5), said device comprising: an inner tubular member (194) having a proximal end attached to a handle body (the distal end of the catheter (194) is inserted into the handle (112) until the proximal end of the catheter (194) is at the valve (138) of the handle (112); Fig.5; The hemostatic valve 138 may then be closed, substantially sealing the lumen 122, and substantially securing the catheter 194 to the handle member 112; column 8, lines 43-46) and a distal end with a tip shape configured for a particular medical procedure (A catheter or other rail 194 may be provided having a distal end with a treatment element 196 thereon, such as an angioplasty balloon, a stent or other prosthesis, and/or an array of electrodes; column 8, lines 31-34; Fig.5); an outer tubular member (sheath (192); Fig.5); an outer tubular member (192) concentric with and slidably disposed upon the inner tubular member (the sheath (192) slides over/retracts over the catheter/rail (194); the control member 114 may be used to retract the sheath and expose the treatment element; column 8, lines 59-60), said outer tubular member (192) having a proximal end attached to a control element (the proximal end  of the sheath (192) is attached to the nipple end (151) of the tubular portion (150) of the control member (114) which will be also connected to the control portion (140) using hubs (188); Fig.5), and a tip shape configured for placement of the catheter device in a patient (the tip at the distal end of the sheath (192) is placed in the patient’s body first, since it fully covers the catheter (194); Fig.5; the catheter- sheath assembly may be introduced into a patient, for example, ; a handle assembly (110) comprising the handle body (112) and the control element (140), where the control element is slidably disposed within a slot in the handle body (the control portion (140) slidably moves proximally (Fig.3B) and distally (Fig.3A) to expose or cover the catheter/rail (194) along the slot (190) in the handle member (112); The hubs 188 preferably extend through elongate axial slots 190 in the distal portion 126 of the handle member, thereby limiting the relative axial movement of the control member 114 with respect to the handle member 112; column 7, lines 58-61), and where positioning the control element at a distal end of the handle body causes the outer tubular member to be fully extended and fully cover the inner tubular member (when the control portion (140) is moved toward the distal portion (126) of the handle member (112),  the sheath (192) fully covers the catheter/rail (194); Fig.5), and positioning the control element at a proximal end of the handle body causes the outer tubular member to be retracted and expose the distal end of the inner tubular member (the control portion 140 may be directed proximally by engaging the upper circumference of the thumb wheel 184 with the user’s thumb, and directing their thumb proximally. This action directs the tubular portion 150 proximally, thereby retracting the sheath proximally a corresponding distance, and exposing the distal end of the catheter and/ the treatment element; column 8, lines 61-67); a side port (180) in fluid communication with an annular space between the outer tubular member and the inner tubular member (the flush port 180 may communicate through a flush lumen 182 with the lumen 122, thereby facilitating the introduction of fluid to flush the lumen 122; column 6 (lines 66-67) and column 7 (line1); the lumen (122) is a lumen between the sheath (192) and the catheter (194); Fig.5).

Regarding Claim 19, Iancea discloses a dual-catheter device comprising an inner tubular member (194), an outer tubular member (192) concentric with and slidably disposed upon the inner tubular member (the sheath (192) slides over/retracts over the catheter/rail (194); the control member (114) may be used to retract the sheath and expose the treatment element; column 8, lines 59-601), and a control handle assembly (110) including a handle body (112) and a control element (140), and a side port (180) in fluid communication with an annular space between the outer tubular member and the inner tubular member (the flush port 180 may communicate through a flush lumen 182 with the lumen 122, thereby facilitating the introduction of fluid to flush the lumen 122; parag. (15), lines 4-5; the lumen (122) is a lumen between the sheath (192) and the catheter (194); Fig.5). The entirety of the inner tubular member is coupled to the outer tubular member via the valve (138)), where sliding the control element along the handle body causes the outer tubular member to be extended or retracted relative to the inner tubular member (the control portion (140) slidably moves proximally (Fig.3B) and distally (Fig.3A) to expose or cover the catheter/rail (194) along the slot (190) in the handle member (112); The hubs 188 preferably extend through elongate axial slots 190 in the distal portion 126 of the handle member, thereby limiting the relative axial movement of the control member 114 with respect to the handle member 112; column 7, lines 58-61).
Iancea does not appear to disclose a side port directly attached to the control ring and configured to slide in unison with the control ring relative to the handle body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783